DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Claims 3 – 4 are canceled; claims 1 – 2, 5 – 16 are pending; claims 10 – 15 are withdrawn; claims 1 – 2, 5 – 9 and 16 have been considered on the merits.  All argument have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The previous rejection under 35 U.S.C. 103 as being unpatentable over Millan et al. (US 2013/0330308) is withdrawn due to applicant’s amendment.


Claims 1 – 2, 5 – 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Millan et al. (US 2013/0330308) in view of Mercenier et al. (US 2013/0309357), as supported by Zhang (2012), Ashraf (2014) and Taverniti (2011).

Millan does not teach the composition wherein the L. salivarius strain is the claimed deposit.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute other strains of the same species in the composition of Millan, since reference teaches a finite number of predictable solutions (i.e. the L. salivarius species), and because substituting one strain for another would yield the predictable result of an effective probiotic animal feed with a reasonable expectation for success.  
Millan does not teach the compositions wherein the L. salivarius is inactivated.  However, at the time the claims were filed, probiotic bacteria were commonly used in their inactivated forms and with comparable or even better success than live bacteria.  In support, Mercenier teaches animal feed compositions comprising L. salivarius bacteria that include heat inactivated (claims 7, 13, abstract, 0045, 0054-0057, 0106) wherein the bacteria remain effective probiotics (abstract), allow for longer storage times (0009), and exhibit improved benefits over live probiotics (0014, 0052, 0069, 0075, 0093) such as superior immune stimulating properties (0093, example 2) and anti-inflammatory properties (example 1).  In further support, Zhang teaches improved performance and immune response in hens when administered heat inactivated L. salivarius (abstract, p. 2756, p.2757 results and discussion) and inhibition of adhesion of pathogenic bacteria when administered inactivated bacteria (2756); while Ashraf teaches cell free fractions of L. salivarius (or inactivated L. salivarius) significantly increase IL-12 levels demonstrating immune-modulatory activity (p. 2545, results).  Still further, Taverniti teaches 
Regarding claim 5, Millan teaches the composition may be pulverized (0178, 0183-0185).
Regarding claim 6, the composition may further include monosaccharides (0095), polysaccharides (p.4), sugars (0095).  
Regarding claim 8, Millan does not teach the composition having the claimed percent of L. salivarius.  However, the reference does teach including the bacteria at 105 – 1011 CFUs/g composition (0101) and identifies the bacteria as the active in the feed additive, indicating it to be a result effective variable.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amount of bacteria in the feed composition of Millan as a matter of routine practice and experimentation.
Regarding claim 16, the yeast may be included at 5 – 50% (0095) (or 0.04 – 50 parts per microbial composition.
Absent evidence of an unexpected result, benefit, or advantage, the claimed invention as a whole was prima facie obvious.


Response to Arguments
Applicant argues that Millan teaches a direct fed microbial, or a viable bacteria and not a spray dried inactivated bacteria as claimed; and that Millan teaches away from an inactivated form since inactivated bacteria cannon restore the balance of bacteria in the gut, pointing to paragraph 0433.  Applicant argues that Mercenier does not cure the deficiencies of Millan because inactivated bacteria cannot reestablish the balance of bacteria in the gut and that combining the references would render the composition of Millan unsatisfactory for its intended purpose.  Applicant argues that the claimed strain exhibits unexpected results in that when used alone, animal growth rates are improved whereas the strain of Millan does not.  Finally applicant argues that Mercenier does not teach the claimed strain that is inactivated and combined with yeast.
However, these arguments fail to persuade.
Regarding the argument that Millan teaches live bacteria and not spray dried inactivated, it is maintained that the combined prior art teaches and suggests that administering inactivated probiotic bacteria is equal to and often better than administering live probiotics for the advantages outlined in the rejection above.  Thus, when considering the teachings of the prior art as a whole, one of ordinary skill in the art would have been motivated to substitute the live bacteria of Millan with an inactivated form for those very advantages, and with a reasonable expectation for success.  Regarding the spray dried form, Millan teaches spray dried forms of the compositions (0178, 0263, 0327-0329).
Regarding the argument that Millan teaches away from an inactivated form since inactivated bacteria cannon restore the balance of bacteria in the gut, it is noted that paragraph 
Regarding Mercenier and the combination with Millan, it is first noted that the claims are drawn to a composition and not a method of use.  In that regard, neither the claims nor the prior art require any specific activity or effect that must be actively carried out.  Rather, the claims are drawn to a composition comprising a spray dried, inactivated bacteria, for use as an animal feed.  Millan and Mercenier both teach compositions spray dried bacteria (Millan 0178, 0263, 0327-0329; Mercenier, 0033) for use in animal feeds wherein they are effective to modulate or improve the immune system (Millan, abstract; Mercenier, 0010, 0074, 0093, 0095).  While Millan teaches additional effects of the probiotics, e.g. improved performance, it is noted that Mercenier teaches the inactivated form do not lose probiotic health benefits but rather enhances those health benefits as well as generating new (0014, 0052, 0069, 0075, 0093).  This is further supported by Zhang who teaches inactivated L. salivarius improves performance and immune response in hens (abstract, p. 2756, p.2757 results and discussion).  As such, in considering the teachings of the combined prior art, it is maintained that one of ordinary skill in the art would have been motivated to substitute the L. salivarius of Millan with inactive forms of the bacteria for the disclosed advantages and with a reasonable expectation for successfully obtaining an 
Regarding the argued unexpected results of the claimed strain improving animal growth rates alone and does not require phytase as does the strain of Millan, it is noted that the claims do not exclude additional components from the composition, nor are they drawn to a method of improving animal growth.  Thus, the argument is not commensurate in scope with the claimed invention.  While it is acknowledged that the activity of the two strains may differ, this alone is insufficient to evidence an unexpected result or overcome the instant case of prima facie obviousness over the instant claims.
Regarding the argument that Mercenier does not teach the claimed strain that is inactivated, or that it is combined with yeast, it is first noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Millan is relied upon to show a composition comprising the combination of spray dried mixtures of Lactobacillus salivarius and yeast used as an animal feed or feed additive while Mercenier is relied upon to show that inactivated forms of probiotics were well known and commonly used in the art for the same purpose.  Ashraf, Taverniti and Zhang further support that inactivated forms of L. salivarius were known and used in the art, that they retained probiotic activity, and were known to have advantages over live probiotics as discussed above.  Regarding the claimed strain, it is iterated that it would have been obvious to one of ordinary skill in the art to substitute other strains of the same species in the composition of Millan, since reference teaches a finite number of predictable solutions (i.e. the L. salivarius species), and because substituting one strain for another would yield the predictable result of an effective probiotic animal feed, with a reasonable expectation for success.  
For these reasons, the claims are rejected.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699